Citation Nr: 1030202	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  10-12 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to the one-time payment from the Filipino 
Veterans Equity Compensation (FVEC) Fund.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The record indicates that the appellant had no recognized 
service.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines, which determined that the appellant did not have 
qualifying service to be eligible for the one-time payment from 
the Filipino Veterans Equity Compensation Fund.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas in the 
service of the Armed Forces of the United States.


CONCLUSION OF LAW

The appellant does not have recognized active military service 
for the purpose of obtaining the one-time payment from the 
Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. § 501(a) 
(West 2002 & West Supp. 2009); American Recovery and Reinvestment 
Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 
38 C.F.R. § 3.203 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to Compensation from the FVEC Fund

The President of the United States signed the American Recovery 
and Reinvestment Act of 2009 on February 17, 2009, authorizing 
the release of a one-time, lump-sum payment to eligible WWII 
Philippine veterans.  These payments are to be made through the 
U.S. Department of Veterans Affairs.  American Recovery and 
Reinvestment Act (ARRA) § 1002, Pub. L. No. 111-5 (enacted 
February 17, 2009).


Section 1002 (d) provides that an eligible person is any person 
who--(1) served--(A) before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the Armed 
Forces of the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the Army 
of the United States; or (B) in the Philippine Scouts under 
section 14 of the Armed Forces Voluntary Recruitment Act of 1945 
(59 Stat. 538); and (2) was discharged or released from service 
described in paragraph (1) under conditions other than 
dishonorable.  See ARRA § 1002(d), Pub. L. No. 111-5 (enacted 
February 17, 2009).

In this case, information obtained from the the National 
Personnel Records Center (NPRC) in June 2009 shows that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in the 
service of the United States Armed Forces.

The appellant did not submit a DD Form 214 (or date appropriate 
form), a Certification of Release or Discharge from Active Duty, 
or an original Certificate of Discharge in accordance with 38 
C.F.R. § 3.203(a)(1).  In support of his claim to entitlement, 
the appellant submitted the following:  
*	A record of discharge from the Commonwealth of the 
Philippines, Philippine Army, showing a period of duty from 
August 15, 1943, to May 18, 1946.
*	A copy of an identification pass with his name.  The title 
of the pass was "Headquarters Sixth Army Identification 
Pass for Attached Philippine Army and Guerrilla Units."
*	An affidavit to the effect that the appellant was enlisted 
and inducted into the 2nd Battalion, 1st Tarlac Regiment on 
August 15, 1943.
*	Certification by the General Headquarters Armed Forces of 
the Philippines, Office of the Adjutant General, to the 
effect that the appellant joined the 1st Tarlac Regiment on 
August 15, 1943.

The Board has carefully reviewed the appellant's evidentiary 
submissions.  However, the Board finds that these documents fail 
to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable 
proof of service, as they are not official documents of the 
appropriate United States service department, but rather 
documents from the 
Philippine government and an individual known to the appellant.  
As such, those documents may not be accepted by the Board as 
verification of service for the purpose of determining 
eligibility for VA benefits, including the one- time payment from 
the Filipino Veterans Equity Compensation Fund.

The NPRC has certified that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States Armed 
Forces.  The Board acknowledges the appellant's argument that VA 
should ignore NPRC certified finding as it is inaccurate.  
However, the Board is not free to ignore the certification of the 
NPRC.  This verification is binding on VA such that VA has no 
authority to change or amend the finding.  Duro v. Derwinski, 2 
Vet App. 530, 532 (1992).  The proper course for the appellant, 
who believes there is a reason to dispute the report of the 
service department or the content of military records is to 
pursue such disagreement with the service department.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  Recognition of 
service by the Philippine Government is not sufficient for 
benefits administered by VA.  This department is bound to follow 
the certifications by the service departments with jurisdiction 
over United States military records.

Based upon the record in this case, the appellant had no service 
as a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States Armed 
Forces.  The appellant may not, therefore, be considered a 
Veteran for the purpose of establishing entitlement to the one-
time payment from the Filipino Veterans Equity Compensation Fund.

Accordingly, the claim is denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994) (where law is dispositive, not 
evidence, the appeal should be terminated for lack of legal merit 
or entitlement).



Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the claimant 
of any information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.

VA's duties to assist and notify have been considered in this 
case.  However, as it is the law, and not the facts, that are 
dispositive of the appeal, the duties to notify and assist 
imposed by the VCAA are not applicable to this claim.  See Mason 
v. Principi, 16 Vet. App. 129, 132 (2002).  The enactment of the 
VCAA does not affect matters on appeal from the Board when the 
question is limited to statutory interpretation.  See Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001).  Because qualifying 
service and how it may be established are outlined in statute and 
regulation, and because service department certifications of 
service are binding on VA, the Board's review is limited to 
interpreting the pertinent law and regulations.

In this case, the law is dispositive, and basic legal entitlement 
to the one-time payment from the FVEC fund is precluded based 
upon the appellant's lack of qualified service; therefore, legal 
entitlement to the one-time payment from the FVEC fund must be 
denied as a matter of law and VA has no further duty to notify or 
assist the appellant in this matter.




ORDER

Legal entitlement to the one-time payment from the Filipino 
Veterans Equity Compensation Fund is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


